Mr. Justice Adams delivered the opinion of the court. A plat of the premises in question is annexed to the bill and made a part thereof, by reference in the bill. The plat is drawn to a scale of 150 feet to the inch, and shows Lowe avenue to be about sixty feet wide. It is a north and south street. Complainant’s property is on the west side of the street and his building, described in the bill, fronts east on Lowe avenue between Sixtv-fourth and Sixty-fifth streets in the city of Chicago. The property of the defendant, the railroad company, is on the east side of Lowe avenue, opposite complainant’s property, and distant from it the .width of the avenue, or about sixty feet. It fully appears from the bill,that the railroad company proposes to devote its property to railroad uses, namely, for a freight house and for side tracks, connecting with its main tracks on its right of way, which it is averred in the bill lies about 234 feet west of its property on the west side of Lowe avenue, and for storing its cars. The question is whether the railroad company can be enjoined from using its property as stated in the bill. Mo contemplated use of the street by the company is averred in the bill, except for teaming in its railroad business. It is averred that, owing to the elevation of its tracks, the driveway into the freight yard proposed to be established, from the street, must be built on an incline which will extend into the street; but this, if true, will not necessarily interfere with the access to complainant’s property on the other side of the'street. As long ago as the year 1859, it was sought to enjoin a steam railroad company from constructing its tracks in a public street of the city of Chicago, and from operating its trains thereon, and the reasons averred in the bill in that case why the company should be enjoined were fully as cogent, to say the least, as the reasons averred in the bill in question; but the court held that the use of the street by the railroad company was a legitimate use, and that the company could not be enjoined. The court said, among other things: “ It must necessarily happen that streets will be used for various legitimate purposes, which will, to a greater or less extent, discommode persons residing or doing business upon them, and just to that extent damage their property; and yet such damage is incident to all city property, and for it a party can claim no remedy.” Moses et al. v. Pittsburgh, Ft. Wayne & Chicago R. R. Co., 21 Ill. 516. It is true that, under the present constitution, compensation must be made for property taken or damaged for public use, but that is foreign to the question here presented. ‘ In Stetson v. C. & E. R. R. Co., 75 Ill. 74, an injunction "was sought to enjoin the railroad company from operating its trains on tracks which it had constructed in a public street of the city of Chicago, in front of the complainant’s property. In the statement of the case the court say: “ The right to relief is predicatpd on the alleged fact, the construction of the railroad track had depreciated and decreased the value and price of lots fronting on the avenue; that the running of cars and locomotives would further diminish the value and price of lots, and would render access inconvenient and difficult.” The court held that the bill could not be maintained, saying: “ It may be regarded as the settled law of this state, that an owner of an abutting lot cannot prevent the use of a street for a railway, when such use is permitted by the city and is authorized by an act of the legislature.” The court also held that, if the complainant had suffered any damage by the railroad company’s use of the street, his remedy was not in equity, but at law. Ib. 76-7. The following cases are to the same effect: Patterson v. C. D. & V. R. R. Co., 75 Ill. 588; P. & R. I. Ry. Co. v. Schertz, 84 Ill. 135; Truesdale v. Grape Sugar Co., 101 Ill., 561; Doane v. Lake St. El. R. R. Co., 165 Ill. 510; People v. Blocki, 203 Ill. 363, 368-371. In Doane v. Lake St. El. R. R. Co., supra, the court say: “The court has frequently held that, where an additional use of a street has been granted by the city to build and operate a street railroad, an injunction will not be granted to restrain the construction or operation of the road, at the suit of the abutting owner (Moses v. Railroad Co., supra; Murphy v. City of Chicago, 29 Ill. 279), and that, since the constitution of 1870, such owner cannot maintain a bill to enjoin the same, until the resulting damages to his property are ascertained and paid, but his remedy is by action at law for such damages.” The court quote from M. & E. R. R. Co. v. Pruden, 20 N. J. Eq. 530, the following: “ If the-use of a railroad in front of his premises becomes a nuisance, or the aggression proves to be a permanent injury without an adequate remedy at law, then the court will be competent to administer equitable relief by injunction to prevent its continuance, or for its removal. But a strong case must be presented and the impending danger must be imminent to justify the issuing of an injunction as a precautionary and preventive remedy.” Ib. 520. In the present case the railroad company is the owner of the property which it proposes to use for railroad, purposes, which is certainly a legitimate use, and fully authorized by law; and if the owner of property abutting on a public street, as to which such owner has the right of egress and ingress, from and to his property, cannot maintain a bill to enjoin a railroad company, duly authorized by law, from constructing its tracks' in the street and operating its cars thereon, a fortiori, the complainant cannot maintain the present bill to enjoin the defendant railroad company from constructing a freight house and tracks, and operating the tracks, on its own property, separated from the complainant’s property by a street sixty, feet wide. The decree will be affirmed. Affirmed.